If this were a case of first impression, I might take a different view of the question presented, both by the demurrer to the declaration and the evidence in the case. But under the principle to which this Court is committed, and which was first announced in Gulf, F.  A. R. Co. v. King, supra, it cannot in my opinion be said that a street car motorman, running a street car between corners, and the conductor of the car, engaged in collecting fares, were jointly engaged in performing the act causing the "injury," such act being the running of the car so close to a standing automobile as to strike the body of the conductor who was on the running board. *Page 525